 In the Matter of SALISBURY AXLE DIVISION,SPICER MANUFACTURINGCORPORATIONandUNITED AUTOMOBILEWORKERS OF AMERICA,A. F. OF L.Case No. 11-R-998.-Decided July 18, 1946Mr. Lloyd T. Haney,of Toledo, Ohio, for the Company.Mr. David Previant,of Milwaukee,Wis., for the A. F. L.Mr. Oliver Switzer,of South Bend, Ind., for the C. I. O.Mr. Conrad A. Wickham, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Automobile. Workers ofAmerica, A. F. of L., herein called the A. F. L., alleging that a ques-tion affecting commerce had arisen concerning the representationof employees of Salisbury Axle Division,SpicerManufacturingCorporation, Fort Wayne, Indiana, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Arthur R. Donovan,Trial Examiner.The hearing was held at Fort Wayne, Indiana, on May 20, 1946.The Company, the A. F. L., and United Automobile, Aircraft andAgricultural Implement Workers of America, C. I. 0., herein calledthe C. I.O., appeared and participated.All parties, were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the hear-ing, the A. F. L. objected to the C. I. O.'s oral motion to intervene onthe grounds that no evidence was presented to show that the C. I. O.represented a substantial number of employees in the unit alleged tobe appropriate.This objection is overruled.'The Trial Examiner'srulingsmade at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board. The C. I. O.'s motion for rehearing is herebydenied .2'Matter of The Firestone Tire & Rubber Company,69 N. L. R. B. 634,issued July 18,1946;Matter of 0. D.Jennings it Company,68 N. L.R. B. 516, and cases cited therein.2The C. 1. O. has moved for rehearing on the grounds that the inability of the reporterto hear the testimony resulted in an incomplete and inaccurate transcript,particularly in69 N. L. R. B.,No. 83.658 SPICER MANUFACTURING CORPORATION659Upon the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSalisbury Axle Division, Spicer Manufacturing Corporation, is aVirginia corporation having its principaloffices in Toledo,Ohio.Itis engaged in the manufacture and distributionof automobile axlesin its plants at Toledo, Ohio. and Fort Wayne, Indiana.The presentproceeding is concerned solely with the latter of the two plants.The principal raw materials purchased by the Companyare malle-able ironcastings,steel forgings,steel, brass, and copper.The plantat Fort Wayne,Indiana, is relatively new and has engaged in verylittleproductive activity.Its sales during the past month werenegligible.However, the products currently manufactured by it, andthose to be manufactured in the future, are for use both inside andoutside the State of Indiana, and are presently being, and will be,shipped both inside and outside the State.The Company admits for the purposes of this proceeding, and wefind, that it is engaged in commerce within the meaning of the NationalLabor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Automobile Workers of America is a labor organization,affiliatedwith the American Federation of Labor, admitting to mem-bership employees of the Company.United Automobile, Aircraft and Agricultural Implement WorkersofAmerica is a labor organization, affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.111.THE QUESTION CONCEIINING REPRESENTATIONThe Company has refused to grant recognition to either the A. F. L.or the C. 1. O. as the exclusive bargaining representative of its pro-duction and maintenance employees until one of them has been cer-tified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.the recording of its oral summation. It has failed, however, either specifically to set forththe allegedomissionsor to indicate the manner in which it has been prejudiced thereby,despite an additional 2 weeks' extension for the filing of briefs granted at its own request.An; of these generally alleged omissions could have been properly specified in its motionor in a brief.Under such circumstances, we cannot, in good conscience, remand the casefor rehearing. 660DECISIONS OF NATIONALLABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe parties are agreed, and we find, that the appropriate unitfor bargaining purposes shall consist of all production and main-tenance employees, including inspectors, shipping and receiving clerks,production follow-up men and patrolmen, but excluding office andclerical employees, laboratory employees, tool designers, and all super-visory emloyees.The unions are not in agreement as to "group leaders," the A. F. L.desiring their inclusion and the C. I. 0. their exclusion.The Com-pany takes no -position as to their status.The Company presentlyemploys from 4 to 6 group leaders at its Fort Wayne plant, each ofwhom may have anywhere from 4 to 50 employees in his particulargroup.Their duties are to see that production records are kept onthe production line, assist the checkers, and maintain records of thehours of the workers in the line.They wear the same identificationbadges as those worn by the non-supervisory employees of the Com-pany.Although they would report an employee whose conduct mightbe disrupting production, such a report would result in a personal in-vestigation of this employee by higher authority.The group leaders,themselves, have no authority to hire or discharge, or to recommendsuch action, or to take any disciplinary action of any kind.They areunder the supervision of the Company's foremen.They are on anhourly pay basis, and, except for the fact that their wages are slightlyhigher, they receive the same general benefits as other productionworkers.We find that they are not supervisory employees withinour customary meaning of the term, and shall include them in theunit.We find that all production and maintenance employees at the Com-pany's plant at Fort Wayne, Indiana, including all inspectors, groupleaders, shipping and receiving clerks, production follow-up men andpatrolmen, but excluding all office and clerical employees, laboratoryemployees, tool designers, and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe C. I. 0. contends that no election should be directed at thistime because the number of employees employed by the Company atthe time of the hearing was only 170 in the unit found to be appro-priate in Section IV,supra,about one-fifth of the anticipated fullcomplement in that unit.The A. F. L., however, argues that the pro- SPICER MANUFACTURING CORPORATION-661posed unit represents a typical cross-section of the Company's per-sonnel,and that the Board should therefore direct an election on thebasis of past practice under such circumstances.The record discloses that the Company's plants call for an ultimateexpansion to 800 production employees.However, due to the uncer-tain industrial conditions in basic industries throughout the Nationat the time of the hearing, which directly affected its own capacity toproduce, the Company could not definitely state when its expansionplans would be completed. It did state that it would probably take onan additional 100 production employees within the next 3 months, andthat its employment situation would thereafter remain static for anadditional 3 months, after which time, it was unable to outline itsprogram definitively.The Company is presently producing and ship-ping out a limited'supply of its product. In view of the uncertaintyas to when its contemplated expansion will occur, and in considerationof the fact that its current personnel is producing axles and constitutesa substantial and representative group, we shall adhere to our usualpolicy in such cases of directing an immediate election .3We shall, however, entertain a new petition for an investigationand certification of representatives affecting the employees involvedherein within less than a year, but not before the expiration of 6months from the date of any certification we. may issue in the instantproceeding, upon proof (1) that the number of employees in the appro-priate unit is more than double the number eligible to vote in theelection hereinafter directed; and (2) that the petitioner representsa substantial number of employees in the expanded appropriate unit.4We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor.Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Salisbury AxleDivision, Spicer Manufacturing Corporation, Fort Wayne, Indiana,3Matter of Tuttle Silver Company,Inc.,66 N. L. R.B. 238 ;Matter of The General Tire&Rubber Company,63 N. L. R. B. 182.4Matter of Tuttle Silver Company, Inc.,66 N. L. R. B. 238;Matter of Aluminum Com-pany of America,52 N. L. R. B. 1040. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDan election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the EleventhRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of said.Rules and Regulations, among employees in the unit found appropri-ate in Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by United Automobile Workers of America, A. F. of L.,or by United Automobile, Aircraft and Agricultural ImplementWorkers of America, C. 1. 0., for the purposes of collective bargaining,or by neither.